Citation Nr: 0327435	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-13 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a low back 
disability.

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On March 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from 
the VA Medical Center in Martinez, 
California, for any treatment for right leg 
and low back disabilities during the period 
of June 1992 to the present.  Please obtain 
following types of records: Notes, 
Discharge Summaries, Consults, Imaging (X-
Ray, MRI, CT scan).
2.	After the foregoing development has been 
accomplished to the extent possible, and 
the available medical records have been 
associated with the claims folder, make 
arrangements to have the claims file 
forwarded to William Storz, M.D. who 
conducted the May 1999 VA examination, if 
he is available.  If Dr. Storz is not 
available, forward the claims file to the 
appropriate VA medical facility for review 
and a medical opinion from another 
examiner.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder 
was reviewed.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed low back 
(i.e., lumbosacral strain and/or 
degenerative disc disease) or right lower 
extremity disorder had its onset during 
active service or is related to any in-
service disease or injury, as opposed to 
post-service injuries in 1994 and 1995.  In 
providing this opinion, the examiner should 
specifically review the complaints and 
findings pertaining to the veteran's low 
back and right lower extremity noted in the 
service medical records, as well as the 
post-service medical records from Spinal 
Care Medical Group and California Back and 
Neck Pain Specialists dated in 1994 and 
1995.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  If 
the examiner determines that examination of 
the veteran is required in order to provide 
the requested opinion, an appropriate 
examination should be scheduled.
3.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


